Citation Nr: 0507468	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  91-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) with a history of 
schizophrenic reaction for the period prior to September 4, 
1992. 

2.  Entitlement to a rating in excess of 70 percent for PTSD 
with a history of schizophrenic reaction for the period from 
December 1, 1992, through June 30, 1995. 

3.  Entitlement to a rating in excess of 50 percent for PTSD 
with a history of schizophrenic reaction for the period from 
July 1, 1995. 

4.  Entitlement to service connection for substance abuse as 
secondary to service-connected PTSD with a history of 
schizophrenic reaction.

5.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU).

6.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
August 3, 1998, through August 31, 1998.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
August 1992 and March 1999 when it was remanded for 
additional development.

With regard to the increased rating issues decided herein, 
the Board notes that the RO denied the veteran's claim for a 
rating greater than 30 percent for service-connected 
psychiatric disability in November 1990.  The veteran 
appealed.  During the course of the appeal, the RO granted a 
temporary total rating from September 4, 1992, through 
November 30, 1992, under the provisions of 38 C.F.R. § 4.29, 
and, in a rating decision dated in March 1994, granted a 70 
percent rating for schizophrenic reaction, effective from 
December 1, 1992.  There is no indication that the veteran 
withdrew his increased rating claim or that the RO informed 
the veteran that it considered the 70 percent rating a grant 
of full benefits under his increased rating claim.  
Thereafter, in a rating decision dated in November 1994, the 
RO proposed to reduce the rating for the veteran's 
schizophrenia from 70 percent to 50 percent based on receipt 
of an addendum to a VA examination report.  The RO notified 
the veteran, and implemented its proposal in a rating 
decision dated in April 1995 in which it reduced the rating 
to 50 percent effective July 1, 1995.  The veteran disagreed 
with the reduction, arguing that his condition had worsened 
rather than improved.  Under the circumstances, the Board has 
framed the claims as they are shown on the title page.

The Board notes that the issues of entitlement to service 
connection for substance abuse as secondary to service-
connected PTSD with a history of schizophrenic reaction, 
entitlement to TDIU, and entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.29, based on 
hospitalization from August 3, 1998, through August 31, 1998, 
are addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  For the period prior to September 4, 1992, the veteran's 
service-connected psychiatric disability was not productive 
of more than definite impairment.

2.  For the period from December 1, 1992, through June 30, 
1995, the veteran's service-connected psychiatric disability 
was not productive of more than severe impairment.

3.  For the period from July 1, 1995, the veteran's service-
connected psychiatric disability has been productive of 
severe social and industrial impairment, as well as 
occupational and social impairment which more nearly 
approximates deficiencies in most areas and an inability to 
establish and maintain effective relationships than reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.




CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD with a history of 
schizophrenic reaction greater than 30 percent for the period 
prior to September 4, 1992, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Codes 9204, 
9411 (1996); 38 C.F.R. §§ 4.1, 4.7, 4.13, 4.125 (2004). 

2.  The criteria for a rating for PTSD with a history of 
schizophrenic reaction greater than 70 percent for the period 
from December 1, 1992, through June 30, 1995, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Codes 9204, 9411 (1996); 38 C.F.R. §§ 4.1, 4.7, 
4.13, 4.125 (2004).

3.  The criteria for rating of 70 percent, but not greater, 
for PTSD with a history of schizophrenic reaction for the 
period from July 1, 1995, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Codes 9204, 9411 
(1996); 38 C.F.R. §§ 4.1, 4.7, 4.125, 4.130, Diagnostic Codes 
9204, 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

The Board notes that a substantially complete claim for an 
increased rating for service-connected psychiatric disability 
was received and initially adjudicated prior to the enactment 
of the VCAA.  

The Board also notes that the Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in January 2004.  He was given ample time to 
respond.  Thereafter, the RO readjudicated the veteran's 
claim in April 2004.  Furthermore, in this case, there is no 
indication or reason to believe that the RO's decision would 
have been different had the claim not been adjudicated before 
the RO provided the notice required by the VCAA and the 
implementing regulations.  Therefore, the Board believes that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran. 

Moreover, with respect to the claim for an increased rating, 
all pertinent, available evidence has been obtained, and the 
veteran has been afforded appropriate VA examinations.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Accordingly, the Board will address the merits of the claim 
for an increased rating for service-connected psychiatric 
disability.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind.  The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability had been 
granted.  The relevant principle enunciated in § 4.125, 
entitled "Diagnosis of mental disorders," should have careful 
attention in this connection.  When any change in evaluation 
is to be made, the rating agency should assure itself that 
there has been an actual change in the conditions, for better 
or worse, and not merely a difference in thoroughness of the 
examination or in use of descriptive terms.  This will not, 
of course, preclude the correction of erroneous ratings, nor 
will it preclude assignment of a rating in conformity with § 
4.7.  38 C.F.R. § 4.13.

If the diagnosis of a mental disorder is changed, the rating 
agency shall determine whether the new diagnosis represents 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition.  If it is not clear from the available records 
what the change of diagnosis represents, the rating agency 
shall return the report to the examiner for a determination.  
38 C.F.R. § 4.125(b).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that the rating criteria for evaluating 
psychiatric disabilities were revised, effective November 7, 
1996.  

Under the criteria in effect prior to November 7, 1996, 
schizophrenia, undifferentiated type, as well as other 
psychotic disorders, warrants a 100 percent rating if there 
are active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce complete 
social and industrial inadaptability.  A 70 percent rating 
requires active psychotic manifestations with less 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  A 50 percent rating requires 
considerable impairment of social and industrial 
adaptability.  A 30 percent rating requires definite 
impairment of social and industrial adaptability.  A 10 
percent rating requires mild impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9204 (1996).

Moreover, Diagnostic Code 9411 (PTSD) and other codes 
pertaining to psychoneurotic disorders provide for a 10 
percent rating when symptomatology is less than the criteria 
required for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
where the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating is assigned when the ability to maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts, except 
the most intimate, are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
process associated with almost daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy result in a profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2004).  The revised rating criteria provide that 
schizophrenia, undifferentiated type (Diagnostic Code 9204), 
PTSD (Diagnostic Code 9411), and other mental disorders, are 
to be assigned a 10 percent rating for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or where the 
symptoms are controlled by continuous medication.  A 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
an inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

The Board notes that the VA General Counsel recently held 
that pursuant to Supreme Court and Federal Circuit precedent, 
when a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the regulation 
identifies the types of claims to which it applies.  If the 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (November 19, 2003).

In any event, the Board notes that the retroactive reach of 
the amended regulations under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Furthermore, the Board notes that the Global Assessment of 
Functioning (GAF) is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health- illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

I.  Rating in excess of 30 percent prior to September 4, 
1992.

Historically, the Board notes that the veteran was awarded 
service connection for schizophrenic reaction, 
undifferentiated type, by rating decision dated in April 
1972.  A 30 percent evaluation was assigned for the 
disability.

In July 1990, the veteran submitted a claim for an increased 
rating.  He was ultimately awarded (by rating decision dated 
in April 1999) a temporary total rating based on 
hospitalization for the period from July 5, 1990, through 
July 31, 1990.

The veteran was hospitalized at a VA facility from August 
1990 to October 1990 for treatment for his drug problems.  At 
the time of admission, he reported feelings of wanting to 
hurt himself.  He complained that his cocaine habit of $200 
to $300 per week affected his memory and concentration.  He 
also reported a history of heroin and morphine addiction.  

A March 1991 VA examination report notes the veteran's 
complaints of problems sleeping; nightmares about war; 
drinking and drug problems; and flashbacks to Vietnam.  The 
veteran reported using drugs and alcohol on a regular basis.  
He indicated that he heard voices at times and felt paranoid.  
Upon mental status examination, the veteran was quiet and 
cooperative.  He kept his eyes closed.  Speech was logical.  
There was no looseness of association or flight of ideation.  
The veteran complained that he felt depressed, hopeless and 
worthless.  The diagnoses included mixed drug abuse, 
dysthymic disorder and antisocial personality disorder.  The 
examiner opined that the veteran's social impairment was mild 
to moderate, and his occupational impairment was moderate to 
severe. 

With regard to the former version of Diagnostic Code 9204, 
the evidence of record dated prior to September 4, 1992, does 
not show social and industrial impairment that more nearly 
approximates considerable than definite, as is required for a 
rating greater than 30 percent.  As noted above, a March 1991 
VA examination report notes that the veteran's social 
impairment was only mild to moderate and his industrial 
impairment was moderate to severe.  

With regard to the former version of Diagnostic Code 9411, 
the Board notes that in order to warrant a 50 percent rating, 
the veteran would have to show that the impairment in the 
ability to establish or maintain effective or favorable 
relationships with people more nearly approximates 
considerable than definite, and that the psychoneurotic 
symptoms resulting in such reduction in reliability, 
flexibility, and efficiency levels so as to produce 
industrial impairment that more nearly approximates 
considerable than definite.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Again, the record demonstrates that when 
VA examined the veteran in March 1991, his social impairment 
was mild to moderate and his industrial impairment was 
moderate to severe. 

Therefore, an increased rating is not warranted under the 
former criteria for the period prior to September 4, 1992.  

As previously noted, the retroactive reach of the revised 
psychiatric disability regulations under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change, or November 7, 1996.  Therefore, an increased rating 
is not warranted under the revised regulations for the period 
prior to September 4, 1992.  

II.  Rating in excess of 70 percent from December 1, 1992, 
through June 30, 1995

VA outpatient treatment records dated in March 1993 note that 
the veteran continued to be followed for psychiatric 
complaints.  Specifically, he complained of problems sleeping 
and feelings of depression.  He denied any feelings of 
paranoia.  The diagnoses included dysthymic disorder and 
polysubstance abuse.  

VA treatment records note that the veteran was hospitalized 
from June 17, 1993, to June 28, 1993.  He was admitted with 
complaints of persistent auditory hallucinations directing 
him to harm himself.  During the hospitalization, the veteran 
was detoxed without complications.  Upon examination, memory 
was good.  Insight and judgment were fair.  Current GAF was 
60.  The diagnoses included polysubstance abuse; organic 
hallucinosis; and personality disorder, not otherwise 
specified.  Substance abuse counseling was recommended.

An October 1993 VA examination report notes the veteran's 
complaints of sleep problems, blurred vision, auditory and 
visual hallucinations and problems concentrating.  The 
veteran reported that he quit doing cocaine many years ago.  
Upon mental status examination, the veteran's affect was 
appropriate.  He complained of depression and occasional 
suicidal and homicidal impulses.  Attention and concentration 
were very poor.  GAF was between 50 and 60.  The diagnosis 
was chronic schizophrenia, undifferentiated type.  

A VA hospitalization report dated from May 1994 to June 1994 
notes that the veteran was admitted with complaints of 
depression after a neighbor threw a brick at his back.  The 
veteran reported that he last used cocaine and marijuana two 
months ago.  The veteran complained that he heard voices 
telling him to hurt himself and others; these voices worsened 
when the veteran drank.  The veteran reported that he had a 
girlfriend.  He also stated that he had rented a room from 
the same landlady for 10 years.  When contacted, the landlady 
stated that the veteran was not violent.  She also stated 
that the veteran called her "every day."  Upon mental 
status examination, memory was adequate.  Insight was limited 
and judgment was fair.  At the time of discharge, the veteran 
denied having any hallucinations.  He denied having a drug 
problem, despite a positive urine drug screening for cocaine.  
The diagnoses at discharge included chronic paranoid 
schizophrenia and substance abuse.

VA hospitalization reports dated from March 1995 to April 
1995 note that the veteran was recently on a cocaine binge.  
He was admitted with complaints of suicidal ideation.  Upon 
mental status examination, the veteran maintained poor eye 
contact.  The veteran reported a depressed mood with a flat 
affect.  Speech was clear with a good rate and a flat tone.  
The veteran appeared to be responding to internal stimuli 
during the examination.  His thought process was 
disorganized, and his abstractions were concrete.  Memory was 
intact with poor concentration.  Judgment and insight were 
poor.  During the course of his hospitalization, the veteran 
continued to improved; he denied having any hallucinations, 
suicidal ideation, or homicidal ideation.  GAF was 55.  The 
diagnoses at discharge included multiple substance abuse, 
history of schizophrenia, and rule out substance abuse 
induced mood disorder.

With regard to the former version of Diagnostic Code 9204, 
the evidence of record dated from December 1, 1992, through 
June 30, 1995, does not show active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness 
as to produce social and industrial inadaptability that more 
nearly approximates complete than severe.  VA hospitalization 
records note that the veteran's GAF was 60 in June 1993, 
between 50 and 60 in October 1993, and 55 in April 1995.  As 
noted above, scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Clearly, then, a 100 
percent rating is not warranted under Diagnostic Code 9204.

With regard to the former version of Diagnostic Code 9411, 
the evidence does not show that attitudes of all contacts, 
except the most intimate, were so adversely affected as to 
result in virtual isolation in the community, or any totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
process associated with almost daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy result in a profound retreat from mature behavior.  
Nor does the evidence from December 1, 1992, through June 30, 
1995, show that the veteran was demonstrably unable to obtain 
or retain employment.  Although the veteran was unemployed 
for the period at issue, his GAF scores, between 61 and 51, 
contemplate moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co- workers).  
This falls far short of demonstrating more than the severe 
level of disability contemplated in the 70 percent rating 
currently in effect.  Therefore, the Board has concluded that 
the social and industrial impairment for the period from 
December 1, 1992, through June 30, 1995, does not more nearly 
approximate the total level of impairment required for a 100 
percent rating than the level of impairment required for a 70 
percent rating.  Accordingly, a 100 percent rating is not 
warranted.

As previously noted, the retroactive reach of the revised 
psychiatric disability regulations under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change, or November 7, 1996.  Therefore, an increased rating 
is not warranted under the revised regulations for the period 
from December 1, 1992, through June 30, 1995.  

III.  Rating in excess of 50 percent from July 1, 1995

A January 1997 VA hospitalization report notes that the 
veteran was admitted with complaints of depression and 
thoughts of slashing his wrists.  The veteran also said he 
was very paranoid and had been hearing voices.  He denied 
homicidal ideation.  Upon mental status examination, the 
veteran was oriented times three.  Remote and recent memory, 
abstract thinking, insight and judgment were all poor.  At 
discharge, the GAF was 50.  The diagnosis at discharge was 
schizoaffective disorder.

An April 1997 VA examination report notes the veteran's 
complaints of hearing voices "all the time," which tell him 
to hurt himself or others.  The examiner noted that the 
veteran had been divorced for 20 years and had not worked for 
close to 20 years.  The veteran reported that he had little 
activity outside the home; however, the examiner noted that 
the veteran's appearance contradicted that statement.  
Specifically, the veteran's clothing was appropriate and 
matched; he seemed to have an up-to-date general appearance.  
The veteran reported that he had a girlfriend.  He also 
reported that he had been in jail several times; he was most 
recently in jail for a period of three months about a year 
and a half ago.  Upon examination, the veteran was normally 
oriented.  He could recall one of five words after five 
minutes.  The GAF was 50.  The diagnoses included: psychosis, 
not otherwise specified; active alcoholism; and paranoid and 
substance dependent personality traits.  

By rating decision dated in July 1997, the veteran was 
granted a temporary total rating based on hospitalization for 
the period from May 7, 1997, through June 30, 1997.

VA treatment records note that the veteran was hospitalized 
from August 1997 to September 1997.  He was admitted with 
complaints of hearing voices, problems sleeping and thoughts 
of suicide.  The veteran admitted to abusing alcohol and 
cocaine.  Upon mental status examination, the veteran was 
alert and oriented times three.  The veteran was described as 
anxious and depressed.  Urine drug screen was positive for 
cocaine.  During the veteran's hospitalization, he did not 
display any suicidal or homicidal behavior.  The veteran left 
the hospital without giving notice.  At that time, the GAF 
was 75.  The diagnoses included chemical dependency, 
schizoaffective disorder and substance-induced mood disorder.

The veteran was again hospitalized from August 3, 1998, to 
August 31, 1998.  Mental status examination revealed that 
affect and mood were stable.  Speech was clear and coherent.  
The veteran denied any delusions or hallucinations.  He also 
denied any homicidal or suicidal ideation.  Memory was 
intact.  During his hospitalization, the veteran was treated 
primarily for substance abuse.  His schizoaffective disorder 
was also treated with medication.  No homicidal or suicidal 
behavior was noted during the hospitalization.  The GAF was 
60/65.  The diagnoses included chemical dependency and 
schizoaffective disorder.

A January 2000 VA examination report notes the veteran's 
complaints of feeling depressed.  He denied suicidal or 
homicidal ideation.  He indicated that he had been hearing 
voices, but hadn't heard any voices in the past week.  The 
veteran reported that he last worked 17 years ago.  He 
indicated that he lived off of VA compensation and by 
stealing things for money.  He also indicated that he had 
been in jail five or six times for stealing; the last time he 
was in jail was two months ago for two months.  Upon mental 
status examination, the veteran's mood was euthymic and his 
affect was constricted.  Speech was spontaneous, coherent and 
relevant.  Vague hallucinations and delusions were present.  
There were no suicidal or homicidal ideations.  The veteran 
was alert and oriented times three.  The veteran was able to 
remember one out of three after five minutes.  He had fair 
insight and judgment.  The GAF was 55.  The assessment 
included chronic schizophrenia, polysubstance dependence in 
early remission and antisocial personality traits.  After 
reviewing the veteran's claims files, the examiner stated:

Most of the [veteran's] hospitalizations 
were necessitated because of his 
decompensation due to his substance abuse 
and non-compliance with medications.  The 
[veteran] barely met the criteria for 
schizophrenia as he was saying that he 
has delusions of the veteran watching and 
hearing homicidal and suicidal voices and 
seeing spots.  The [veteran] has no 
hospitalizations and no treatment for 20 
years after the first diagnosis.  The 
[veteran] was very vague when he was 
asked about his substance abuse history 
and his urine drug screen.  He was saying 
those results were wrong.  The [veteran] 
is able to live independently in a 
halfway house currently . . . . The 
[veteran's] GAF is 55, which reflects 
moderate difficulty in social and 
occupational functioning both because of 
his mental disorder as well as because of 
his personality. . . . [My] opinion is 
that the [veteran's] frequent 
hospitalizations were mostly due to 
decompensation due to his substance abuse 
as well as because of his personality.  
As per the records, the [veteran] refused 
to leave the hospital even though he was 
stable.  [The veteran] is employable 
under supervision as [the veteran] was 
not employed for the past 17 years and 
has schizophrenia and has personality 
disorder.

From October to December 2000, the veteran resided at a VA 
domiciliary.  It was noted that the veteran was stable 
psychiatrically.  The GAF was 35.  The final diagnoses 
included cocaine dependency with physiological dependency, 
alcohol dependence with physiological dependency, and 
paranoid schizophrenia.

A January 2002 VA examination report notes the veteran's 
complaints of problems sleeping, depression, irritability, 
and auditory and visual hallucinations.  The veteran admitted 
to daily suicidal ideation with a possible plan, but without 
intent.  He reported that he had been arrested twice for 
domestic violence.  Upon mental status examination, the 
examiner noted that there were many discrepancies between the 
veteran's medical records and what the veteran reported 
during the examination.  No abnormalities of speech or 
thought were noted.  The veteran was oriented times four.  
Attention, concentration and short-term memory were intact.  
Long-term memory, as assessed by naming past Presidents, was 
poor; however, the veteran did not appear to have any 
problems reporting his remote personal history.  The veteran 
reported that he last worked a temporary job doing stocking 
in 2000.  The GAF was 50.  The diagnostic impression 
included: polysubstance dependence in remission by veteran's 
report; chronic undifferentiated schizophrenia by history; 
dysthymic disorder; and antisocial personality disorder.  The 
examiner stated that the veteran's GAF:

Reflects moderate symptoms of depression, 
which effects [sic] [the veteran's] 
psychological well-being, but did not 
appear to have any effect on his ability 
to maintain work.  Although he reports 
that he avoid social contact with people, 
it is noted in his records that he went 
to Detroit to visit his family over the 
holidays and apparently had a very 
enjoyable visit.  

A March 2004 VA examination report notes that the veteran 
reported intermittent hallucinations, a general fear of being 
out in public, and problems sleeping.  Upon examination, 
there was no form of thought disorder.  The veteran reported 
no current suicidal or homicidal ideation.  The GAF was 50.  
The diagnoses included combat related PTSD, cocaine 
dependence and history of polysubstance abuse.  The examiner 
essentially stated that a diagnosis of PTSD was more 
appropriate than a diagnosis of schizophrenic reaction.  He 
indicated that the DSM criteria have changed so much since 
the veteran's inservice diagnosis of schizophrenia, that a 
diagnosis of schizophrenia is no longer appropriate.  
Moreover, PTSD did not exist as a diagnosis in 1971, so the 
veteran could not have been diagnosed with PTSD in service.  
After reviewing the veteran's claims files, the examiner 
stated:

[The veteran's] clinical picture is made 
more complex by the fact that he has used 
cocaine on a regular significant basis 
over the past 30 years.  Cocaine use can 
cause psychotic symptoms as well as mood 
symptoms.  All of [the veteran's] recent 
hospitalizations appear to be related to 
his cocaine use . . . . I find it 
significant that during his [sic] several 
of his recent admissions, in spite of 
cocaine use, he was not noted to have any 
hallucinations, delusions or other 
psychotic symptoms.  . . . 

The reported of auditory hallucinations 
at times appear to be over [an] 
exaggeration of his symptoms.  These 
hallucinations could be related to his 
cocaine use.  I believe his GAF of 50 at 
this time reflects serious social and 
occupational impairment due to his PTSD 
symptoms.  He is essentially socially 
isolated and prefers to be by himself.  
He has had difficulty maintaining 
relationships and jobs in the past due to 
his symptoms.  I do not however believe 
that he is unemployable.  Data from his 
recent [VA vocational] rehabilitation 
services reports suggest that he does 
have a "good" prognosis if he follows 
up with that program.

In the case at hand, for the period beginning July 1, 1995, 
the veteran's GAF scores fluctuated; but, for the most part, 
a score of 50, denoting serious symptoms or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job), was assigned.  See 
January 1997 and April 1997 VA hospitalization reports and 
January 2002 and March 2004 VA examination reports.  The 
March 2004 VA examiner stated, "I believe his GAF of 50 at 
this time reflects serious social and occupational impairment 
due to his PTSD symptoms.  He is essentially socially 
isolated and prefers to be by himself.  He has had difficulty 
maintaining relationships and jobs in the past due to his 
symptoms."  In sum, the preponderance of the evidence 
establishes that the impairment from the veteran's service-
connected psychiatric disability more nearly approximates the 
severe occupational and social impairment required for a 70 
percent evaluation under the former rating criteria, or the 
social and occupational impairment with deficiencies in most 
areas and inability to establish and maintain effective 
relationships required for a 70 percent evaluation under the 
revised rating criteria, than the impairment contemplated by 
a 50 percent rating under either rating criteria.

The Board has also considered whether the disability warrants 
a 100 percent rating.  However, the evidence does not show 
that attitudes of all contacts, except the most intimate, are 
so adversely affected as to result in virtual isolation in 
the community, or any totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed thought or behavioral process associated with 
almost daily activities such a fantasy, confusion, panic, and 
explosions of aggressive energy result in a profound retreat 
from mature behavior.  Nor does the evidence show active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce complete social and 
industrial inadaptability.  Nor has the disability resulted 
in gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  In addition, 
the March 2004 VA examiner opined that the veteran was not 
unemployable."  Therefore, the Board has concluded that the 
social and industrial impairment from the disability does not 
more nearly approximate the total level of impairment 
required for a 100 percent rating than the level of 
impairment required for a 70 percent rating.  Accordingly, a 
100 percent rating is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD with 
a history of schizophrenic reaction for the period prior to 
September 4, 1992, is denied.

Entitlement to a rating in excess of 70 percent for PTSD with 
a history of schizophrenic reaction for the period from 
December 1, 1992, through June 30, 1995, is denied.

Entitlement to a 70 percent rating for PTSD with a history of 
schizophrenic reaction for the period from July 1, 1995, is 
granted, subject to the criteria governing the payment of VA 
monetary benefits.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are also applicable to the veteran's 
remaining claims.

With regard to the issues of entitlement to service 
connection for substance abuse as secondary to service-
connected PTSD with a history of schizophrenic reaction, 
entitlement to TDIU, and entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.29, based on 
hospitalization from August 3, 1998, through August 31, 1998, 
the Board notes that there is nothing in the record that 
satisfies the notification requirements of the VCAA and the 
implementing regulations.  By letter dated in January 2004, 
the RO attempted to comply with the notification requirements 
of the VCAA.  However, the notification is defective because 
the veteran was not informed of the evidence necessary to 
substantiate his claims for secondary service connection (as 
distinguished from direct service connection), TDIU and 
temporary total rating.  Specifically, the RO has not 
informed the veteran of the evidence and information 
necessary to substantiate these claims nor has it adequately 
informed the veteran of the proper time frame in which he may 
submit such evidence.

Further, in March 1999, the Board noted that the veteran had 
explicitly raised the issue of entitlement to a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 for 
hospitalization from March 11, 1995, to April 4, 1995, at the 
Miami, Florida VA Medical Center.  The Board directed the RO 
to address this claim; however, a review of the claims files 
does not show that the RO has adjudicated the issue yet.

The Board regrets any further delay in this case.  However, 
in light of the aforementioned circumstances, the case is 
hereby REMANDED to the RO via the Appeals Management Center, 
in Washington, D.C., for the following actions:

1.  For the issues of entitlement to 
service connection for substance abuse as 
secondary to service-connected PTSD with 
a history of schizophrenic reaction, 
entitlement to TDIU, and entitlement to a 
temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on 
hospitalization from August 3, 1998, 
through August 31, 1998, the RO should 
send the veteran a letter providing the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004), to include notification 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the RO should undertake any 
other development it determines to be 
warranted. 

4.  The RO should adjudicate the issue of 
entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.29, 
based on hospitalization from March 11, 
1995, to April 4, 1995.  It should also 
inform the veteran of his appellate 
rights with respect to this decision.

5.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for substance abuse as 
secondary to service-connected PTSD with 
a history of schizophrenic reaction, 
entitlement to TDIU, and entitlement to a 
temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on 
hospitalization from August 3, 1998, 
through August 31, 1998, in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  
All issues properly in appellate status 
should be returned to the Board at the 
same time.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


